CONCURRING OPINION
Tilson, Judge,
specially concurring: I agree with the conclusion reached by my associate upon the ground that we are here bound by *128the rule of legislative approval of judicial construction. In the three-cases cited by my associate it was held that the term “hemp” referred only to true hemp. There appears to have been no reversal or modification of those decisions, and there is nothing to indicate that the Congress in enacting paragraph 1021 of the act of 1930 used the term in any different sense than as interpreted in the three decisions,. supra. In the decision of the issue here presented we are bound by those decisions, and it is, therefore, unnecessary for us to accépt as a guide any report of the Tariff Commission.